Name: Commission Regulation (EC) No 554/95 of 13 March 1995 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines
 Type: Regulation
 Subject Matter: marketing;  consumption;  research and intellectual property;  beverages and sugar
 Date Published: nan

 Avis juridique important|31995R0554Commission Regulation (EC) No 554/95 of 13 March 1995 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines Official Journal L 056 , 14/03/1995 P. 0003 - 0008COMMISSION REGULATION (EC) No 554/95 of 13 March 1995 laying down detailed rules for the description and presentation of sparkling and aerated sparkling winesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 75 (5) thereof, Whereas Commission Regulation (EEC) No 2707/86 of 28 August 1986 laying down detailed rules for the description and presentation of sparkling and aerated sparking wines (2), as last amended by Regulation (EEC) No 3826/90 (3) has frequently been amended; whereas, in the interests of clarity, and on the occasion of further amendments, the rules in question should be consolidated; Whereas Council Regulation (EEC) No 2333/92 (4), as amended by the Act of Accession of Austria, Finland and Sweden, lays down general rules for the description and presentation of sparkling wines and aerated sparkling wines; whereas the detailed rules for applying the principles laid down in the abovementioned Regulation must be adopted; Whereas, since it is compulsory throughout the Community to show the actual alcoholic strength of sparkling wines and of aerated sparkling wines, detailed rules should be enacted that will create uniform conditions of competition and so facilitate consumer choice; whereas these rules should be made to correspond with the provisions of the Council Directive 76/766/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to alcohol tables (5); Whereas the first indent of the first subparagraph of Article 3 (2) of Regulation (EEC) No 2333/92 gives operators the option of showing either the name or business name of a producer established in the Community or that of a vendor established in the Community; whereas, for the sake of better consumer information and better information of the authorities responsible for supervising the trade in sparkling wines, it should be made compulsory for the name to be preceded by the professional status of the person responsible for labelling; whereas there is no need to require this if it is apparent from the business name that the operator is a producer of sparkling wine or if the producer has had the sparkling wine produced on his behalf by another undertaking, provided in such cases that this is made clear by an expression such as 'cuvÃ ©e spÃ ©ciale pour . . . . .' or 'Hausmarke' accompanying the name or business name of the producer; whereas neither is there any need to require it in the case of vendors if the name of the producer is accompanied by an expression indicating his professional status; Whereas, in the light of experience, it should be made clear that the name of the vendor, where the latter is a person other than the producer, is required only if the sparkling or aerated sparkling wine is held in the name of the vendor with a view to its being placed on the market for the purposes of final consumption; Whereas the term 'producer' and its translation in certain official Community languages are inappropriate for describing sparkling wines; whereas it should therefore be provided that the name or business name of the producer may be preceded not by the words 'producer' or 'produced by' but by an equivalent term; Whereas it is compulsory to indicate the Member State concerned; whereas it should be made clear as a result how this is to be indicated on the labelling; Whereas in conformity with the second indent of Article 5 (2) (c) of Regulation (EEC) No 2333/92 a list of the specific traditional terms that may be used as sales descriptions of quality sparkling wines psr should be drawn up; Whereas in conformity with the third indent of Article 5 (2) (c) of Regulation (EEC) No 2333/92, a list of specified regions which may be used as sales descriptions for a quality sparkling wine psr should be drawn up; Whereas under the third subparagraph of Article 5 (3) of Regulation (EEC) No 2333/92, in the case of quality sparkling wines of aromatic type and of quality sparkling wines of aromatic type produced in specified regions, indication of the product type may be replaced by indication of the residual sugar content determined by analysis; whereas, in view of the inevitable variations between individual vats when the said sparkling wines are produced, some tolerance should be allowed but of limited extent so that consumers are not misled as to product characteristics; Whereas rules on specific descriptions, in conformity with Articles 5 (2) (f) and 14 (1) of Regulation (EEC) No 2333/92, should be laid down in order to prevent any risk of confusion between sparkling wines on the one hand and the aerated sparkling wines and sparkling drinks obtained by alcoholic fermentation of a fruit or some other agricultural raw material on the other; whereas it should be required that the sales description of drinks other than sparkling wines be shown particularly clearly on the labelling; Whereas the second indent of the first subparagraph of Article 6 (1) of Regulation (EEC) No 2333/92 makes provision for the names of geographical units to be assigned to quality sparkling wines; whereas a restricted list of these geographical units should be established; Whereas certain provisions of Regulation (EEC) No 2333/92 are, and certain provisions of the present Regulation will be, applicable to sparkling wines originating in third countries the production rules of which have been recognized as equivalent to those set out in Title III of Council Regulation (EEC) No 2332/92 (6), as last amended by Regulation (EC) No 1893/94 (7); whereas a list of these wines should be established; Whereas, following the geopolitical changes which have occurred in the former Soviet Union, the new republics of the former USSR who traditionally exported sparkling wines to the Community and whose rules for the production of such wines had been recognized as equivalent to those set out in Title III of Regulation (EEC) No 2332/92 should be allowed to continue to apply them until their new rules have been examined and recognized as equivalent to the Community rules; Whereas, in order to harmonize throughout the Community and for all categories of wine the use of variety names and synonyms and so establish the formal conditions of competition, the existing roles on the description of wines and musts should be applied to the description of sparkling wines; whereas, in order to facilitate such application, a list of the variety names and synonyms that may be used for the description of sparkling wines should be published in the Official Journal of the European Community; Whereas the third subparagraph of Article 6 (5) of Regulation (EEC) No 2333/92 stipulates that the words 'mÃ ©thode champenoise' may be used on the labelling of certain sparkling wines only for a transitional period ending on 31 August 1994 and only together with an equivalent expression denoting this production method; whereas a list should be drawn up of the expressions that may accompany and later replace the words 'mÃ ©thode champenoise'; Whereas transitional provisions should be adopted permitting the sale of products, the descriptions and presentation of which no longer comply with the Community provisions as a result of amendments; Whereas, in order to facilitate the changeover from national rules on the description and presentation of sparkling wines and aerated sparkling wines to Community rules, transitional provisions will be required; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down detailed rules for the description and presentation of sparkling wines and aerated sparkling wines. Article 2 The actual alcoholic strength, as referred to in Article 3 (1) (d) of Regulation (EEC) No 2333/92, shall be indicated by units or half-units of percentage by volume. Without prejudice to tolerances provided for in the reference method of analysis used pursuant to Commission Regulation (EEC) No 2676/90 (8), the alcoholic strength indicated must be not more than 0,8 % vol higher or lower than the strength determined by analysis. The figure for the actual alcoholic strength shall be followed by the symbol '% vol' and may be preceded by the words 'actual alcoholic strength' or 'actual alcohol'. Article 3 1. The name or business name of the producer or of a vendor established in the Community, as required by the first indent of Article 3 (2) of Regulation (EEC) No 2333/92 shall refer: - to the producer as defined in the Article 2 of the said Regulation, or - to the vendor, the latter being any natural or legal person not covered by the definition of the 'producer' who holds in his own name sparkling wines or aerated sparkling wines with a view to placing them on the market for the purposes of consumption. This shall also apply to associations of the abovementioned natural or legal persons. 2. The name or business name of the producer, even if indicated in code form, or of a vendor established in the Community shall be preceded, as appropriate: - by the words 'producer' or 'produced by' or by another equivalent term, - by the words 'distributor' or 'distributed by' or other equivalent terms. The provisions of the first subparagraph shall not apply in the case of: (a) the particulars relating to the producer, - if the business name of the producer is in itself a clear indication that the production of sparkling wines is the producers's occupation, - if the wine is produced to order, provided that the name or business name of the producer is accompanied by word explaining this circumstance; (b) the particulars relating to the vendor, where these are accompanied by particulars relating to the producer, whether or not in coded form. 3. The name or business name of the importer as referred to in Article 3 (3) (a) of Regulation (EEC) No 2333/92 shall be preceded by the words 'importer' or 'imported by'. 4. The Member State where the producer, vendor or importer has his head office shall be indicated: - either in full after the commune or part of commune, - or by a capital letter or letters indicating the country, where applicable, together with the postal code of the commune in question. Article 4 1. The specific traditional terms referred to in the second indent of Article 5 (2) (c) of Regulation (EEC) No 2333/92 which may be used as a sales description for a quality sparkling wine psr shall be: (a) for France: - 'appellation d'origine contrÃ ´lÃ ©e', - 'appellation contrÃ ´lÃ ©e'. However where the name of a holding or vine variety or a brand name appears on the labelling bearing the term 'appellation contrÃ ´lÃ ©e', the name of the specified region shall be repeated between the words 'appellation' and 'contrÃ ´lÃ ©e', all these words being in characters of the same type, size and colour, - 'appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure'; (b) for Italy: 'denominazione di origine controllata', 'denominazione di origine controllata e garantita'; (c) for Greece: 'Onomasia proelefseos elenchomeni' (registered designation of origin), 'Onomasia proelefseos anoteras poiotitas' (designation of origin indicative of higher quality); (d) for Spain: 'denominaciÃ ³n de origen', 'denominaciÃ ³n de origen calificada'; (c) for Luxembourg: 'Marque nationale' followed by the words 'Appellation contrÃ ´lÃ ©e' together with the name of the specified region 'Moselle luxembourgeoise'; (f) for Portugal: 'denominaÃ §ao de origem'; 'denominaÃ §ao de origem controlada', 'indicaÃ §ao de proveniÃ ªnca regulamentada'. 2. The names of specified regions referred to in the third indent of Article 5 (2) (c) of Regulation No 2333/92 which may be used as a sales description for a quality sparkling wine psr shall be: (a) France: 'Champagne'; (b) Italy: 'Asti'; (c) Spain: 'Cava'. Article 5 Where the residual sugar content determined by analysis in grams per litre is indicated pursuant to the third subparagraph of Article 5 (3) of Regulation (EEC) No 2333/92 a tolerance of ± 5 grams per litre shall be permitted. The terms 'dulce', 'doux', 'doce', 'mild', 'dolce', 'sweet', 'soed', 'glykys', 'makea' or 'soet' may also be replaced by an indication that the residual sugar content is more than 50 grams per litre. Article 6 1. The sales description 'aerated sparkling wine' referred to in Article 5 (2) (f) of Regulation (EEC) No 2333/92 shall appear on the label bearing the compulsory information in characters of the same type with the smallest letters at least 3 mm high. The words 'obtained by the addition of carbon dioxide' must be added to the following sales descriptions: - 'vins mousseux gazÃ ©ifiÃ ©s', - 'vino spumante gassificato', - 'aerated sparkling wine', - 'aerioychon afrodon oinon', - 'vino espumoso gasificado', - 'vinho espumoso gaseificado'. Those additional terms shall appear: - on the same line or on the line immediately below the line on which the sales description appears, - in characters which are at least half the size of those indicating the sales description. 2. Sales descriptions including the words 'sparkling wine' and authorized by Member States under the second subparagraph of Article 14 (1) of Regulation (EEC) No 2333/92 for the designation of a beverage falling within CN codes 2206 00 31 and 2206 00 39 obtained by alcoholic fermentation of a fruit or other agricultural raw material shall be shown, within the same visual field as the other compulsory, information, on the label in characters of the same type with the smallest letters at least 3 mm high. Article 7 1. The names of geographical units other than specified regions, and smaller than a Member State which may be used to supplement the description of a quality sparkling wine originating in the Community within the meaning of the second indent of the first subparagraph of Article 6 (1) of Regulation (EEC) No 2333/92 are listed in Annex I of this Regulation. 2. The sparkling wines originating in a third country where the conditions governing their production have been recognized as equivalent to those referred to in Title III of Regulation (EEC) No 2332/92 are listed in Annex II to this Regulation. Article 8 1. When drawing up the list of vine varieties referred to in section (b) of the second subparagraph of Article 6 (2) of Regulation (EEC) No 2333/92 Member States may provide for the use of only those variety names and their synonyms that appear in Annex III to Commission Regulation (EEC) No 3201/90 (12). The names of the 'Pinot Blanc', 'Pinot noir' and 'Pinot gris' varieties and equivalent names in other official languages of the Community may be replaced by the synonym 'Pinot'. Only the names of varieties given in Article 1 of Regulation (EEC) No 1907/85 (13) or the synonyms for such varieties referred to in Annex IV to Regulation (EEC) No 3201/90 may be used for the description of a sparkling wine produced in the Community from wines originating in third countries. 2. Only the names of varieties and the synonyms appearing in Annex IV to Regulation (EEC) No 3201/90 may be used to describe an imported sparkling wine referred to in Annex II to this Regulation. 3. The Member States shall forward to the Commission at an early date the list of vine varieties drawn up in conformity with point (b) of the second subparagraph of Article 6 (2) of Regulation (EEC) No 2333/92 and any amendments made thereto. The Commission shall publish these lists in the Official Journal of the European Communities. Article 9 The expressions equivalent to 'mÃ ©thode champenoise' that may, under the third subparagraph of Article 6 (5) of Regulation (EEC) No 2333/92 be shown together with that term shall be 'bottle-fermented by the traditional method' or 'traditional method' or 'classical method' or 'classical traditional method'. Those expressions may be translated into another official Community language. Article 10 1. Sparkling wines and aerated sparkling wines produced in Portugal up to 31 December 1990 the description and presentation of which do not comply with Regulation (EEC) No 2333/92 or with this Regulation may be held for sale, placed on the market or exported until stocks are exhausted provided that they comply with the Portuguese provisions in force before that date. 2. Products listed in Article 1 (1) of Regulation (EEC) No 2333/92 described and presented in accordance with the provisions of that Regulation and of this Regulation in force when they are placed on the market, the description and presentation of which no longer comply with the provisions of this Regulation following amendment thereof, may be held with a view to sale, placed on the market and exported until stocks are exhausted. Labels carrying indications which are no longer in compliance with the provisions of Regulation (EEC) No 2333/92 or of this Regulation following amendment thereof may be used for a period of one year from the date of application of the amendment. Material used for prepackaging on which indications which are no longer in compliance with the provisions of Regulation (EEC) No 2333/92 or of this Regulation following amendment thereof are printed directly may be used for a period of two years from the date of application of the amendment. 3. Sparkling wines and aerated sparkling wines in containers which may no longer be used after the expiry of the transitional periods referred to in Article 5 of council Directive 75/106/EEC (14) and in other Community provisions applicable may be held with a view to sale and placed on the market in their containers until stocks are exhausted, provided that it may be proved, in particular by the registers referred to in Article 71 (2) of Council Regulation (EEC) No 822/87, that the product in question has been vatted, bottled and labelled before the expiry of the abovementioned transitional periods. 4. Products listed in Article 1 (1) of Regulation (EEC) No 2333/92 described and presented in accordance with the provisions of the German Democratic Republic in force before 3 October 1990 and whose description or presentation does not conform to the above Regulation and this Regulation may be held for sale, put into circulation or exported until stocks are exhausted. The same shall apply to products produced from growths established before 3 October 1990 whose preparation was completed after that date, where their description or presentation does not conform to the abovementioned provisions but conforms to the provisions in force before that date in the German Democratic Republic. Labels and other labelling accessories printed or manufactured before 3 October 1990, containing information not conforming to the provisions of Regulation (EEC) No 2333/92 and this Regulation may be used until 31 August 1991. Article 11 1. Regulation (EEC) No 2707/86 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation. Article 12 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 246, 30. 8. 1986, p. 71. (3) OJ No L 366, 29. 12. 1990, p. 58. (4) OJ No L 231, 13. 8. 1992, p. 9. (5) OJ No L 262, 27. 9. 1976, p. 149. (6) OJ No L 231, 13. 8. 1992, p. 1. (7) OJ No L 197, 30. 7. 1994, p. 45. (8) OJ No L 272, 3. 10. 1990, p. 1. (9) OJ No L 309, 8. 11. 1990, p. 1. (10) OJ No L 179, 11. 7. 1985, p. 21. (11) OJ No L 42, 15. 2. 1975, p. 1. (12) OJ No L 309, 8. 11. 1990, p. 1. (13) OJ No L 179, 11. 7. 1985, p. 21. (14) OJ No L 42, 15. 2. 1975, p. 1. ANNEX I List as provided for in Article 7 (1) of the names and geographical units which may be used to describe quality sparkling wines originating in the Community 1. For Germany: Rhein-Mosel (a) Rhein; (b) Mosel; (c) Saar. Bayern (a) Main; (b) Lindau; (c) Bayerische Donau. 2. For Austria: (a) Niederoesterreich; (b) Burgenland; (c) Steiermark. 3. For Spain: Almendralejo. 4. For the United Kingdom: (a) England; (b) Wales. ANNEX II List as provided for in Article 7 (2) of sparkling wines originating in third countries 1. Sparkling wines originating in Bulgaria and described in the labelling as " (high quality wine with a geographical designation of origin) in accordance with Bulgarian provisions. 2. Sparkling wines originating in Hungary, where the competent official body has noted on document V I 1 that the sparking wine in question meets Hungarian requirements as regards the basic materials which may be used for the production thereof and as regards quality. 3. Sparkling wines originating in South Africa, where the competent official body has noted on Document V I 1 that the sparkling wine in question has been made from basic materials which may be described in accordance with South African provisions as 'cultivar wine', 'wine of origin', 'vintage wine' or 'superior wine'. 4. Sparkling wines originating in the United States of America where the competent official body or a producer approved by the competent official body has noted on document V I 1 that the sparkling wine in question has been made from basic materials which may be described in accordance with Untied States provisions by an 'appellation of origin' by the name of a variety other than varieties of Vitis labrusca) or a 'vintage year'. 5. Sparkling wines originating in the territory of the former Soviet Union where the competent official body has noted on Document V I 1 that the sparkling wine in question meets domestic, requirements as regards the basic materials which may be used for the production thereof and as regards the quality of the finished product. 6. Sparkling wines originating in Romania where the official body has noted on document V I 1 that the sparkling wine in question meets the Romanian requirements as regards the basic materials which may be used for the production thereof and as regards the quality of the finished product.